Action by infant plaintiff to recover damages for personal injuries and by her father to recover for loss of services. The infant, while crossing Main street, in the village of Northport, was injured when she was struck by an automobile owned by defendant Benjamin Dickerman and operated by defendant Arthur Dickerman. Judgment in favor of plaintiffs reversed on the law, with costs, and complaint dismissed, with costs. The uneontradicted testimony shows that the infant was guilty of contributory negligence as matter of law. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.